NO. 07-08-0460-CR

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL C

DECEMBER 16, 2008

______________________________


JOSE MANUEL RAMOS, APPELLANT

V.

THE STATE OF TEXAS, APPELLEE

_________________________________

FROM THE 64TH DISTRICT COURT OF HALE COUNTY;

NO. A17772-0809; HONORABLE ROBERT W. KINKAID, JR., JUDGE

_______________________________

Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.
MEMORANDUM OPINION
          Pursuant to a plea bargain, Appellant, Jose Manuel Ramos, pleaded guilty to, and
was convicted of, aggravated assault with a deadly weapon.  Punishment was assessed
at six years confinement.  Appellant filed a pro se notice of appeal challenging his
conviction.  The Trial Court’s Certification of Defendant’s Right of Appeal reflects that
Appellant’s case is a plea-bargain case from which he has no right of appeal.  By letter
dated December 2, 2008, this Court notified Appellant that the certification indicated he had
no right of appeal and invited him to either file an amended certification showing a right of
appeal or demonstrate other grounds for continuing the appeal.  Appellant was also notified
that failure to do so might result in dismissal of the appeal pursuant to Rule 25.2(d) of the
Texas Rules of Appellate Procedure.  Appellant timely filed a pro se response entitled
“Amended Certification Grounds for Appeal.”  
          A review of Appellant’s response does not contradict the certification filed by the trial
court.  Rather, Appellant presents “grounds” more akin to issues presented in a brief.  He
does not, however, show cause for continuing his appeal.  Resultantly, the appeal is
dismissed based on the certification signed by the trial court.
          Accordingly, the appeal is dismissed.
                                                                           Patrick A. Pirtle
                                                                                 Justice

 

Do not publish.